DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, 12, & 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pang et al (Pang, Fang, et al. "A reconfigurable digital IC tester implemented using the ARM integrator rapid prototyping system." Canadian Conference on Electrical and Computer Engineering 2004 (IEEE Cat. No. 04CH37513). Vol. 4. IEEE, 2004.).
Regarding Independent Claim 1, Pang teaches:
An automated test equipment (ATE) system comprising: 
a system controller communicatively coupled to a tester processor (Fig. 1 & 3 Element PC.), wherein the system controller is operable to transmit instructions to the tester processor (Fig. 1 & 3 Elements PC and Test System.); and 
the tester processor operable to generate commands and data from the instructions for coordinating testing of a device under test (DUT) (Fig. 1 & 3 Elements PC, Test System, & DUT and all lines connecting those elements.), wherein the DUT supports an arbitrary sector size (Fig. 1 & 3 Elements PC, Test System, & DUT and all lines connecting those elements.), and wherein software layers on the tester processor perform computations to control data flow between the tester processor and sectors of arbitrary size in the DUT (Fig. 1 & 3 Elements PC, Test System, & DUT and all lines connecting those elements.).

    PNG
    media_image1.png
    269
    328
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    379
    254
    media_image2.png
    Greyscale

  
    PNG
    media_image3.png
    253
    274
    media_image3.png
    Greyscale

Regarding Claim 2, Pang teaches all elements of claim 1, upon which this claim depends.
Pang teaches the sectors of arbitrary size comprise all data sectors (Page 1931 columns 1 & 2 Section I Section II subsection 2.1.).
Regarding Claim 9,
Pang teaches a Field Programmable Gate Array (FPGA) (Abstract, Introduction and throughout the document and page 1935 Section IV conclusions.), wherein the tester processor is communicatively coupled to the FPGA (Abstract, Introduction and throughout the document and page 1935 Section IV conclusions. Fig. 3 Elements FPGA RAM and all connections to PC and DUT.), and wherein the FPGA comprises at least one hardware accelerator circuit operable to internally generate commands and data transparently from the tester processor for testing the DUT (Abstract, Introduction and throughout the document and page 1935 Section IV conclusions. Fig. 3 Elements FPGA RAM and all connections to PC and DUT. FPGAs are hardware accelerators.).
Regarding Independent Claim 12, Pang teaches:
A method of testing using an automated test equipment (ATE) comprising: 
transmitting instructions from a system controller (Fig. 1 & 3 Element PC.) of a computer system to a tester processor (Fig. 1 & 3 Element Test System.), wherein the system controller (Fig. 1 & 3 Element PC.) is communicatively coupled to the tester processor (Fig. 1 & 3 Elements PC and Test System.); and 
generating commands and data using the tester processor for coordinating testing of a device under test (DUT) (Fig. 1 & 3 Elements PC, Test System, & DUT and all lines connecting those elements.), wherein the DUT supports a plurality of arbitrary all-data sector sizes (Fig. 1 & 3 Elements PC, Test System, & DUT and all lines connecting those elements.), and wherein software layers on the tester processor perform computations to control data flow between the tester processor and the 
Regarding Independent Claim 16, Pang teaches:
An automated test equipment (ATE) apparatus comprising: 
a computer system comprising a system controller (Fig. 1 & 3 Element PC.), wherein the system controller is communicatively coupled to a tester processor (Fig. 1 & 3 Element Test System.) and an FPGA (Abstract, Introduction and throughout the document and page 1935 Section IV conclusions. Fig. 3 Elements FPGA RAM and all connections to PC and DUT.) wherein the system controller is operable to transmit instructions to the tester processor (Fig. 1 & 3 Elements PC and Test System.), and wherein the tester processor is operable to generate commands and data from the instructions for coordinating testing of a device under test (DUT) (Abstract, Introduction and throughout the document and page 1935 Section IV conclusions. Fig. 3 Elements FPGA RAM and all connections to PC and DUT.), wherein the DUT supports a plurality of non-standard all-data sector sizes (Fig. 1 & 3 Elements PC, Test System, & DUT and all lines connecting those elements.); 
wherein the FPGA is communicatively coupled to the tester processor and comprises at least one hardware accelerator circuit (Abstract, Introduction and throughout the document and page 1935 Section IV conclusions. Fig. 3 Elements FPGA RAM and all connections to PC and DUT. FPGAs are hardware accelerators.) operable to internally generate commands and 
wherein the tester processor is configured to operate in one of a plurality of functional modes, wherein each functional mode is configured to allocate functionality for generating commands and for generating data between the tester processor and the FPGA in a different manner (Fig. 1 & 3 Elements PC and Test System.), and wherein in standard mode, the tester processor is configured to generate all commands and data for coordinating testing of the DUT comprising the plurality of non-standard all-data sector sizes (Fig. 1 & 3 Elements PC, Test System, & DUT and all lines connecting those elements. Any mode can be labeled as standard.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (Pang, Fang, et al. "A reconfigurable digital IC tester implemented using the ARM integrator rapid prototyping system." Canadian Conference on Electrical and Computer Engineering 2004 (IEEE Cat. No. 04CH37513). Vol. 4. IEEE, 2004.)
Regarding Claim 10, Pang teaches all elements of claim 9, upon which this claim depends.
Pang may not explicitly teach the tester processor operates in standard mode to generate the commands and data to test the DUT (Fig. 1 Element PC and all applicable elements wherein any mode can be arbitrarily labeled as standard.).
But it would have been obvious to one of ordinary skill in the art before the effective time of filing because any mode can be arbitrarily labeled as standard.

Claims 3, 13, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (Pang, Fang, et al. "A reconfigurable digital IC tester implemented using the ARM integrator rapid prototyping system." Canadian Conference on Electrical and Computer Engineering 2004 (IEEE Cat. No. 04CH37513). Vol. 4. IEEE, 2004.) in view of Turnquist et al (U.S. Pat. # 6,567,941).
Regarding Claim 3, Pang teaches all elements of claim 1, upon which this claim depends.
Pang does not explicitly teach the system controller is operable to execute a Linux operating system.
Turnquist teaches the system controller is operable to execute a Linux operating system (Column 4 lines 25-36.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Turnquist to the teachings of Pang such that one would have the system controller be operable to execute a Linux operating system because Linux is a common, well-known, reliable and very effective operating system.
Regarding Claim 13, Pang teaches all elements of claim 12, upon which this claim depends.
Pang does not explicitly teach the system controller is operable to execute a Linux operating system.
Turnquist teaches the system controller is operable to execute a Linux operating system (Column 4 lines 25-36.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Turnquist to the teachings of Pang such that one would have the system controller be operable to execute a Linux operating system because Linux is a common, well-known, reliable and very effective operating system.
Regarding Claim 18, Pang teaches all elements of claim 16, upon which this claim depends.
Pang does not explicitly teach the tester processor is operable to execute a Linux operating system.
Turnquist teaches the tester processor is operable to execute a Linux operating system (Column 4 lines 25-36.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Turnquist to the teachings of Pang such that one would have the tester processor be operable to execute a Linux operating system because Linux is a common, well-known, reliable and very effective operating system.

Claims 4, 14, 17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (Pang, Fang, et al. "A reconfigurable digital IC tester implemented using the ARM integrator rapid prototyping system." Canadian Conference on Electrical and Computer Engineering 2004 (IEEE Cat. No. 04CH37513). Vol. 4. IEEE, 2004.) in view of Schmit et al (U.S. PGPub # 2003/0005180).
Regarding Claim 4, Pang teaches all elements of claim 1, upon which this claim depends.
Pang does not explicitly teach
Schmit teaches the software layers comprise four functional layers operable to transport data between the DUT supporting the arbitrary sector size and the tester processor (Fig. 1A all depicted layers between DUT and the computer software 104. See paragraphs 0192 & 0536-0537.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Schmit to the teachings of Pang such that one would have the software layers comprise four functional layers operable to transport data between the DUT supporting the arbitrary sector size and the tester processor because this would allow one to define system configuration tools, configuration storage, programing interfaces, and task specification.
Regarding Claim 14, Pang teaches all elements of claim 12, upon which this claim depends.
Pang does not explicitly teach the software layers comprise four functional layers operable to transport data between the DUT supporting the arbitrary sector size and the tester processor.
Schmit teaches the software layers comprise four functional layers operable to transport data between the DUT supporting the arbitrary sector size and the tester processor (Fig. 1A all depicted layers between DUT and the computer software 104. See paragraphs 0192 & 0536-0537.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Schmit to the teachings of Pang such that one would have the software layers comprise four functional layers operable to transport data between the DUT supporting the arbitrary sector size and the tester processor 
Regarding Claim 17, Pang teaches all elements of claim 16, upon which this claim depends.
Pang does not explicitly teach software layers on the tester processor perform computations to control data flow between the tester processor and the plurality of non-standard all-data sector sizes in the DUT.
Schmit teaches software layers on the tester processor perform computations to control data flow between the tester processor and the plurality of non-standard all-data sector sizes in the DUT (Fig. 1A all depicted layers between DUT and the computer software 104. See paragraphs 0192 & 0536-0537.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Schmit to the teachings of Pang such that one would have software layers on the tester processor perform computations to control data flow between the tester processor and the plurality of non-standard all-data sector sizes in the DUT because this would allow one to define system configuration tools, configuration storage, programing interfaces, and task specification.
Regarding Claim 19, Pang teaches all elements of claim 17, upon which this claim depends.
Pang does not explicitly teach
Schmit teaches the software layers comprise four functional layers operable to transport data between the DUT supporting the arbitrary sector size and the tester processor (Fig. 1A all depicted layers between DUT and the computer software 104. See paragraphs 0192 & 0536-0537.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Schmit to the teachings of Pang such that one would have the software layers comprise four functional layers operable to transport data between the DUT supporting the arbitrary sector size and the tester processor because this would allow one to define system configuration tools, configuration storage, programing interfaces, and task specification.

Allowable Subject Matter
Claims 5-8, 11, 15, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 5, Pang teaches all elements of claim 1, upon which this claim depends.
Pang does not explicitly teach the software layers comprise four functional layers operable to transport data between the DUT supporting the arbitrary sector size 
Regarding Claim 6, Pang teaches all elements of claim 5, upon which this claim depends.
Pang does not explicitly teach in response to a command issued to the DUT by the tester processor, the Vast System Software layer is operable to determine a nearest sector size to the arbitrary sector size supported by the Linux block layer and request a computed number of blocks from the Linux block layer, and wherein the computed number of blocks includes a number of blocks requested by the tester processor in the command and additional blocks required to buffer additional bytes per arbitrary sector block.
Regarding Claim 7, Pang teaches all elements of claim 6, upon which this claim depends.
Pang does not explicitly teach the Linux block layer is operable to determine if a length of information requested by the Vast System Software layer meets a limitation of processing data associated with the Linux block layer, and wherein the Linux block layer is further operable to pass down the command to the device driver layer.
Regarding Claim 8, Pang teaches all elements of claim 7, upon which this claim depends.
Pang does not explicitly teach
Regarding Claim 11, Pang teaches all elements of claim 5, upon which this claim depends.
Pang does not explicitly teach the Vast System Software layer, the device driver layer and the user application layers comprise logic to detect and communicate with a DUT of arbitrary sector sizes.
Regarding Claim 15, Pang teaches all elements of claim 12, upon which this claim depends.
Pang does not explicitly teach the software layers comprise four functional layers operable to transport data between the DUT supporting the arbitrary sector size and the tester processor, wherein the software layers comprise a device driver layer, a Linux block layer, a Vast System software layer and the user application layer.
Regarding Claim 20, Pang & Schmit teach all elements of claim 19, upon which this claim depends.
Pang does not explicitly teach the software layers comprise four functional layers operable to transport data between the DUT supporting the arbitrary sector size and the tester processor, wherein the software layers comprise a device driver layer, a Linux block layer, a Vast System software layer and the user application layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858